NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2490-14T2


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DENNIS THIGPEN, JR.,

     Defendant-Appellant.
___________________________


              Argued May 31, 2017 — Decided August 11, 2017

              Before Judges Koblitz, Rothstadt and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Indictment No.
              10-07-1359.

              Tamar Y.      Lerer, Assistant Deputy Public
              Defender,    argued the cause for appellant
              (Joseph E.   Krakora, Public Defender, attorney;
              Ms. Lerer,   of counsel and on the brief).

              Shiraz Imran Deen, Assistant Prosecutor,
              argued the cause for respondent (Joseph D.
              Coronato, Ocean County Prosecutor, attorney;
              Samuel Marzarella, Chief Appellate Attorney,
              of counsel; Mr. Deen, Assistant Prosecutor,
              on the brief).
PER CURIAM

     A jury convicted defendant Dennis Thigpen, Jr. of first-

degree   conspiracy   to   commit   murder,   N.J.S.A.   2C:11-3(a)   and

N.J.S.A. 2C:5-2 and second-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(b).1 Defendant had been indicted for murder. The

State's theory was that the victim was killed because the Bloods

street gang believed he had told the police about a member's

participation in an armed robbery of a restaurant.        After two hung

juries on murder and possession of a gun for an unlawful purpose,

the court dismissed those charges at the State's request.               On

appeal, defendant argues the court made various incorrect and

prejudicial evidentiary rulings, improperly allowed the jury to

view recorded witness statements in the jury room, and gave him

an overly harsh sentence.     After reviewing the record in light of

the contentions advanced on appeal, we affirm the conviction and

the sentence, but remand for the limited purpose of correcting a

typographical error in the judgment of conviction.

     Prior to trial, the court granted the State's motion to admit

gang evidence under N.J.R.E. 404(b) as proof of motive.               The

evidence consisted of expert testimony concerning the history,




1
 The judgment of conviction erroneously states that defendant was
convicted of possession of a firearm for an unlawful purpose,
N.J.S.A. 2C:39-4(a).


                               2                                 A-2490-14T2
makeup,   hierarchy   and   general    background   information   of    the

Bloods.

     The trial revealed the following facts.            Defendant's co-

defendant, Dyshon Ragland,2 held the second-highest rank within

the Bloods.   At least one hundred people reported to him.        Ragland

lived with his girlfriend, Z.J.,3 in her apartment at the High

Point apartment complex where he engaged in gang activity.

     Bloods member N.R. testified that on February 27, 2008,

Ragland committed an armed robbery of a restaurant in Toms River.

After the robbery, N.R. and Ragland escaped in a car with other

Bloods members.     They discussed the robbery in the car, in the

presence of eighteen-year-old Bloods member Anthony Skyers.            N.R.

and Ragland were both charged with the robbery in May 2008.

     On the afternoon of June 5, 2008, Skyers was arrested with

another person for underage possession of alcohol.            Skyers was

released the same day with a summons, while the other man was

jailed for the additional charge of possession of marijuana.              A

police    officer   testified   that    Skyers   did   not   provide    any




2
  Ragland was tried separately and, after being found guilty of
murder and related offenses, was sentenced to forty-five years in
prison.
3
  Given the nature of the crime, we use initials in place of the
names of the State's witnesses.
                                3                                 A-2490-14T2
information about Ragland's participation in the armed robbery of

the restaurant.

     Ragland's girlfriend Z.J. testified that later that evening,

she and Ragland were at her apartment when Ragland received

"between five to seven phone calls."         Ragland "seemed to be very

upset" at the nature of the phone calls.          He told Z.J., referring

to Skyers, "I hope he didn't do what I think he did, because if

he did, I'm going to have to shut him up."               Ragland left the

apartment and returned alone.          Fellow Bloods member C.B. arrived

at the apartment shortly thereafter.         Ragland and C.B. then left

together.

     Ragland returned alone to the apartment shortly before 1:00

in the morning.        Five minutes later, defendant arrived at the

apartment.     Defendant's "eyes were big like in shock" and he was

"very sweaty."        According to Z.J., defendant looked "[k]ind of

upset"   but   more    "frightened."      Z.J.   asked   defendant   why    he

"look[ed] like he killed someone."         Defendant did not answer.        He

and Ragland went to the bathroom together, shut the door and talked

with the water running.        Z.J. could not hear what they said.

Defendant left the apartment five minutes later.

     Later that morning, Skyers was found dead in the woods behind

the High Point apartment complex with two gunshot wounds in the




                                4                                    A-2490-14T2
back of his head.      A witness who lived near the scene reported

hearing the gunshots at approximately 9:20 p.m. the night before.

       More than a year after the murder, C.B. and his cousin, B.N.,

also   a   Bloods   member,   were   arrested   for   multiple   counts   of

unrelated armed robberies. The State called both men as witnesses.

C.B. testified that on June 5, 2008, Ragland called him and ordered

him to go to Ragland's apartment in High Point.          When C.B. arrived

at Ragland's apartment that night, Ragland told C.B. that he wanted

to show C.B. something.       Ragland took C.B. to the woods behind the

High Point apartment complex and showed C.B. Skyers's dead body.

Ragland told C.B. that he "killed [Skyers]," that "[Skyers] had

to go" and that "this is what happens when somebody snitches."

       C.B. testified that before Skyers's murder in June 2008,

defendant was trying to become a member of the Bloods.              By the

fall of 2008, defendant was a new member of the Bloods and

immediately held a high-ranking positon, which was unusual because

new members usually start at a low-level position and work their

way up by committing crimes.         Other Bloods members disapproved of

defendant's fast assent to a high-ranking level.

       In September 2008, defendant told some members that he gained

his high rank because he killed Skyers.               C.B. testified that

defendant talked about Skyers's murder a second time while he,

defendant and other Bloods members were riding in a car on their


                                 5                                 A-2490-14T2
way to Newark.   Defendant complained that the Bloods members were

not showing him the respect he deserved for killing Skyers.

     C.B.'s cousin B.N. testified that in the end of June or early

July 2009, defendant spoke about himself, saying "he's not a bad

person" but that "the way [he] was raised, when people snitch on

you, you got to handle that."     B.N. asked defendant if he was

talking about Skyers and defendant responded "yeah."     Defendant

also told B.N. the way he got his rank was "the whole thing with

[Skyers]."

     R.C., defendant's girlfriend who lived with him at the time

of the murder, gave a statement to the police thirteen months

after the murder.   Six months before the statement, defendant told

her that he killed an eighteen-year-old boy.     Defendant said he

killed Skyers because Skyers was suspected to have "snitched" or

was going to "snitch" on Ragland.     Defendant thought Skyers was

an informant because Skyers was released from jail shortly after

having been arrested.   R.C. said defendant admitted to murdering

Skyers because defendant was "stressed out" about the killing.

     At trial, R.C. recanted her prior statement, explaining that

she had lied to the police about defendant's involvement in the

Skyers's murder because the police threatened that if she did not

give a statement, they would arrest her and take her children




                             6                              A-2490-14T2
away.    When asked why she told the police that defendant murdered

Skyers, R.C. responded, "That's what I heard on the streets."

     J.V. testified at trial that she lived with R.C. and defendant

in 2008.    She and defendant "were real close."    J.V. testified

defendant revealed to her that "[h]e murdered the boy" in the

woods.    Defendant told J.V.:

            he lured [Skyers] to the woods and told
            [Skyers] to walk up ahead of him and he shot
            [Skyers]. The first time the safety was on
            the gun, it didn't go off and [Skyers] turned
            around   and  said   what   are  you   doing?
            [Defendant] said, I'm just kidding, go ahead.
            And   then   [Skyers]   turned   around   and
            [defendant] shot him again.

     According to J.V., defendant murdered Skyers because Skyers

was suspected to have "ratted out [defendant's] friend that was

locked up, like a snitch."   Defendant said before the murder, the

Bloods members were debating about who would kill Skyers and

defendant "was the only one that had the balls to do it." Defendant

bragged: "I killed the kid, I could do it again, it's nothing to

kill somebody."   Defendant talked about murdering Skyers "[a]lmost

every day."

     After his arrest in July 2009, defendant gave two video-

recorded statements to the police denying that he murdered Skyers.

Defendant stated at the time of the murder he was in North Carolina

and did not return to New Jersey until August 2008.         Defendant

told the police that before the murder, Ragland called him while

                             7                                A-2490-14T2
he was in North Carolina and asked him to kill Skyers because

Ragland suspected that Skyers had snitched on him.   Defendant said

he refused.      Ragland called defendant the next day and told

defendant that Skyers was dead.   Defendant stated Ragland "put his

name out there" as the person who killed Skyers and he agreed to

go along with it to divert suspicion away from Ragland.    Defendant

did not testify at trial, but the video statements were admitted

into evidence.

     Defendant raises the following issues on appeal:

          POINT I: EXTENSIVE TESTIMONY REGARDING THE
          BLOODS, INTRODUCED IN VIOLATION OF N.J.R.E.
          404(b) AND 702, WAS SO INFLAMMATORY THAT IT
          WOULD HAVE BEEN IMPOSSIBLE FOR A JURY TO
          DECIDE THE CASE FAIRLY AND IMPARTIALLY.
          HENCE, DEFENDANT'S CONSTITUTIONAL RIGHTS TO
          DUE PROCESS AND A FAIR TRIAL WERE VIOLATED AND
          HIS CONVICTIONS MUST BE REVERSED.

          POINT II: EXTENSIVE TESTIMONY ABOUT AN ARMED
          ROBBERY COMMITTED BY A GANG MEMBER WAS UNDULY
          PREJUDICIAL AND SHOULD NOT HAVE BEEN ADMITTED.
          ITS IMPROPER ADMISSION NECESSITATES THE
          REVERSAL    OF    DEFENDANT'S     CONVICTIONS.
          (Partially Raised Below)

          POINT III: THE IMPROPER ADMISSION OF RAMPANT
          HEARSAY   TESTIMONY  THROUGHOUT  THE   TRIAL
          PREJUDICED THE DEFENDANT AND NECESSITATES
          REVERSAL OF HIS CONVICTIONS.      (Partially
          Raised Below)

          POINT IV: BECAUSE NO EVIDENCE WAS PRESENTED
          OF AN AGREEMENT TO KILL THE VICTIM, THE TRIAL
          COURT ERRED IN DENYING THE DEFENDANT'S MOTION
          FOR A JUDGMENT OF ACQUITTAL ON THE CONSPIRACY
          CHARGE.


                            8                                A-2490-14T2
           POINT V: BECAUSE THE TRIAL COURT'S DECISION
           TO ALLOW THE JURY UNFETTERED ACCESS TO VIDEO-
           RECORDED     STATEMENTS    WAS     ERRONEOUS,
           DEFENDANT'S CONVICTIONS MUST BE REVERSED.

           POINT VI: THE CUMULATIVE IMPACT OF THE ERRORS
           DENIED DEFENDANT A FAIR TRIAL.    (Not Raised
           Below)

           POINT VII: DEFENDANT'S SENTENCE IS EXCESSIVE
           AND MUST BE VACATED BECAUSE THE COURT FAILED
           TO ADDRESS MITIGATING FACTORS OR EXPLAIN ITS
           REASONING FOR FINDING AGGRAVATING FACTORS.

                                     I

     Defendant argues in Point I that the jury improperly heard

extensive testimony from multiple lay witnesses and an expert

witness about the Bloods and defendant's association with the

Bloods.    Defendant argues that this testimony violated N.J.R.E.

404(b) because it was "extraordinarily prejudicial" to defendant.

He further argues the expert testimony also violated N.J.R.E. 702

because it was unreliable and cumulative, reiterating testimony

about the Bloods presented by other witnesses.

     Defendant also argues as plain error that the court's jury

instruction in the preliminary and final charge regarding gang

testimony violated State v. Blakney, 189 N.J. 88, 93 (2006), which

requires the court to issue a curative instruction at the time

other   crimes   evidence   is   presented.   He   argues   the   court's

instruction during its final charge, was misleading.




                                 9                                A-2490-14T2
       We give great deference to the decision of the trial court

on the admissibility of evidence under N.J.R.E. 404(b).    State v.

Barden, 195 N.J. 375, 390 (2008).      "Only where there is a clear

error of judgment should the trial court's conclusion with respect

to that balancing test be disturbed."     Id. at 391 (quoting State

v. Marrero, 148 N.J. 469, 483 (1997)).

       N.J.R.E. 404(b) provides that "evidence of other crimes,

wrongs, or acts is not admissible to prove the disposition of a

person in order to show that such person acted in conformity

therewith.   Such evidence may be admitted for other purposes, such

as proof of motive . . . ."        In State v. Cofield, our Supreme

Court enunciated a four-part test for the admissibility of other

crimes or wrongs evidence: "(1) The evidence of the other crime

must be admissible as relevant to a material issue; (2) It must

be similar in kind and reasonably close in time to the offense

charged; (3) The evidence of the other crime must be clear and

convincing; and (4) The probative value of the evidence must not

be outweighed by its apparent prejudice."     State v. Cofield, 127
N.J. 328, 338 (1992).

       The admissibility of expert testimony is governed by N.J.R.E.

702.    "If scientific, technical, or other specialized knowledge

will assist the trier of fact to understand the evidence or to

determine a fact in issue, a witness qualified as an expert by


                              10                             A-2490-14T2
knowledge, skill, experience, training, or education may testify

thereto in the form of an opinion or otherwise."      N.J.R.E. 702

requires that: "(1) the intended testimony must concern a subject

matter that is beyond the ken of the average juror; (2) the field

testified to must be at a state of the art such that an expert's

testimony could be sufficiently reliable; and (3) the witness must

have sufficient expertise to offer the intended testimony."     State

v. Jenewicz, 193 N.J. 440, 454 (2008).

     In Torres, the defendant was a gang member involved in

ordering the murder of one of the gang's other members.    State v.

Torres, 183 N.J. 554, 559-62 (2005).     The issue before the Court

was "whether an experienced police officer who specialize[d] in

street gang investigations should be permitted to give expert

testimony on 'gang' hierarchy, organization, and discipline."    Id.

at 559.   The Court held that the trial court did not abuse its

discretion in finding the officer was qualified as an expert and

his testimony would be helpful for the jury.      Id. at 579.     The

Court held, "We are in accord with those jurisdictions that have

concluded that testimony explaining the structure, organization,

and procedures of street gangs would be helpful to a jury's

understanding of the relevant issues at trial."    Ibid.

     Here, the trial court analyzed the Cofield factors in reaching

its decision to admit evidence about the Bloods.     Regarding the


                            11                              A-2490-14T2
first Cofield factor, the court found that the               evidence was

relevant to show why defendant murdered Skyers, who defendant

asserted he did not know, and to show the pecuniary benefit of the

higher rank that defendant gained from committing the murder.

      The court noted that where motive is at issue, satisfaction

of the second prong of Cofield, requiring similarity in crime and

closeness in time, is not required, yet substantively satisfied

nonetheless.    State v. Williams, 190 N.J. 114, 122 (2007); State

v. Goodman, 415 N.J. Super. 210, 230 (App. Div. 2010), certif.

denied, 205 N.J. 78 (2011).          As to the third prong, the court

found, based on C.B.'s testimony, "a reasonable juror could be

convinced beyond a reasonable doubt that the defendant committed

this offense for the reasons stated . . . at the direction of

Dyshon Ragland."

      The court also found the evidence satisfied the fourth prong

of   Cofield,   that   the   probative   value   of   the   gang   evidence

outweighed its prejudicial impact.         The court explained why it

thought the State's gang expert, Keith Bevacqui, would offer

valuable evidence as to motive:

           the probative value is very great, that is
           this evidence explains why someone would
           murder someone, kill someone, who they don't
           know, and offer[s] an explanation, that is why
           someone would do that at the direction of
           another person and what discipline he would
           face and what pecuniary benefit he would
           receive for committing such an act. I think

                                12                                  A-2490-14T2
         that is purely testimony that is required to
         be provided by an expert and I'm satisfied
         that in reviewing the report that was provided
         and admitted into evidence for purposes of
         this hearing of Mr. Bevacqui, Keith Bevacqui
         of the New Jersey State Police, that his
         report provides the answer, provides an
         explanation as well as a background as to the
         Bloods and the relevance and weight of the
         pecuniary benefit that was given to the
         defendant   for    his   actions    and   what
         disciplinary actions he faced if he did not
         follow out the order.

    During   preliminary   instructions   to   the   jury,   the     court

cautioned the jury regarding the use of this evidence:

         Now, when we were selecting the jury in this
         case, I told you that during the course of the
         trial you will hear references to an
         allegation that the decedent, Anthony Skyers,
         and the defendant, Dennis Thigpen, were
         members of a street gang. It will be up to
         you to determine if that is true or not true,
         and whether if it is true, that it has any
         relevance to a possible motive for the charges
         set forth in the indictment. I can tell you,
         however, that you can never use that evidence
         to conclude that the defendant has a
         predisposition to commit any crimes or that
         simply because you find he was a member of a
         gang or that the victim may have been a member
         of a gang that the defendant, therefore, must
         be guilty of the crimes charged in the
         indictment.

    During the final charge, the court gave a similar instruction:

         [Y]ou may not use this evidence to decide that
         the defendant has a tendency to commit crimes
         or that he is a bad person. That is, you may
         not decide that just because the defendant is
         a member of the street gang, or that decedent
         was a member of a street gang, the defendant
         must be guilty of the present crimes. I have

                             13                                    A-2490-14T2
            admitted this evidence only to help you decide
            the specific question of motive. You may not
            consider it for any other purpose and may not
            find the defendant guilty now simply because
            the State has offered evidence that he was a
            member of a street gang.

       Although inherently prejudicial, testimony about defendant's

involvement with the Bloods was directly related to the State's

well-supported theory that defendant killed Skyers at Ragland's

direction because defendant wanted to join the Bloods.                   Evidence

about the Bloods, its activities and its hierarchical system were

probative to defendant's motive.             As in Torres, supra, 183 N.J.

at 573, the gang expert's testimony was helpful to the jury's

understanding of a relevant issue.           Further, the court twice gave

clear jury instructions to eliminate any undue prejudice.                   Given

the volume of gang references throughout the trial, it did not

make   sense   to   point   each   reference     out   to   the   jury    with    a

cautionary instruction.

                                        II

       Defendant argues in Point II as "partially raised" at the

trial level, that testimony regarding Ragland's robbery of a

restaurant was unduly prejudicial and violated N.J.R.E. 403. Under

N.J.R.E. 403, relevant evidence may be excluded if its probative

value is substantially outweighed by the risk of undue prejudice.

       Testimony about Ragland's robbery was relevant to the State's

theory that Ragland ordered defendant to murder Skyers because

                                   14                                     A-2490-14T2
Skyers was suspected of informing on Ragland about the robbery.

Defendant had not robbed the restaurant and the court determined

the evidence of Ragland's robbery was not unduly prejudicial to

defendant.

                                        III

     Defendant     argues    in   Point      III   that   inadmissible    hearsay

elicited      throughout    the     trial     violated     N.J.R.E.      802    and

inappropriately bolstered the State's case.                 Hearsay is an out-

of-court statement offered for the truth of the matter asserted.

N.J.R.E. 801(c).        Hearsay is inadmissible unless it fits within

an exception.     N.J.R.E. 802.

     Defendant argues for the first time on appeal that R.C.'s

testimony that she "heard on the streets" that defendant was the

killer was improper.         Defense counsel did not object to this

testimony at trial.        When a defendant raises an objection for the

first time on appeal we reverse only if the error "is clearly

capable of producing an unjust result."              R. 2:10-2.

     The State logically asserts that defense counsel did not

object   to    R.C.'s   statement      for    strategic    reasons    because    it

benefited defendant by offering an alternative source for the

information R.C. provided the police.              R.C. recanted on the stand

and justified how she would know enough about the situation to

tell the police defendant had confessed to killing Skyers.                 R.C.'s


                                  15                                      A-2490-14T2
alternative explanation of why she falsely gave the police a

statement   incriminating    defendant     was   not   clearly   capable     of

producing an unjust response.

     Defendant further argues that C.B. also offered inadmissible

hearsay testimony when he said, that "people" did not "approve of

[defendant] having [a high gang] status," and that "some people

felt some type of way about him killing [Skyers] that like it was

wrong. Then after that, mostly everyone else just felt like people

still did not respect the fact that even if he did it, that how,

like how he was going to just still pass everyone else in rank."

     Defendant   argues     the    court   erroneously    overruled     trial

counsel's objection to C.B.'s testimony when it concluded the

testimony was not offered for the truth of the matter asserted,

but to "give context to a conversation."         C.B.'s testimony was not

inadmissible hearsay because the State was not attempting to prove

the truth of C.B.'s statements, that other Bloods members were

dissatisfied, but rather to provide context for C.B.'s testimony

regarding defendant's spontaneous confession to Skyers's murder.

Defendant was explaining his rapid ascension through the ranks.

     Defendant further contends that Z.J.'s testimony that on the

night of the murder, she told defendant that he "look[ed] like he

killed someone" was inadmissible hearsay because the statement

constituted inadmissible lay opinion testimony, in violation of


                                  16                                  A-2490-14T2
N.J.R.E.      701.   Defendant    argues      that     Z.J.'s    testimony      was

particularly     prejudicial     because      her    testimony    was    the   only

testimony linking Ragland and defendant on the night of the murder.

Defense counsel did not object to the statement at trial and thus

raises the issue as plain error.             It is incredible that the jury

would believe Z.J. knew what someone looked like after committing

a murder.     Z.J.'s testimony was not inadmissible lay opinion but

rather a colloquial description of an excited and scared person.

Z.J.   made    the   statement   while      commenting    that   defendant      was

"sweaty" and "upset."

       We review the trial court's evidentiary rulings for an abuse

of discretion.       State v. Gorthy, 226 N.J. 516, 539 (2016).                None

of the rulings complained of by defendant constitutes error that

would affect the outcome of the trial.

                                       IV

       Defendant argues in Point IV that the State presented no

evidence of an agreement between defendant and anyone else and

therefore     defendant's   motion     for    acquittal    on    the    conspiracy

charge should have been granted.             When ruling on a motion for a

judgment of acquittal, the trial court must determine whether,

viewing the State's evidence in its entirety and giving the State

the benefit of all favorable testimony as well as favorable

inferences which could be reasonably drawn, a reasonable jury


                                  17                                       A-2490-14T2
could find guilt of the charge beyond a reasonable doubt.        Rule

3:18-1; State v. Reyes, 50 N.J. 454, 458-59 (1967).     We apply the

same standard used by the trial court in its determination of a

defendant's motion for a judgment of acquittal.    State v. Tindell,

417 N.J. Super. 530, 549 (App. Div. 2011), certif. denied, 213
N.J. 388 (2013).

     Defendant was charged with conspiracy to commit murder.

          A person is guilty of conspiracy with another
          person or persons to commit a crime if with
          the purpose of promoting or facilitating its
          commission he: (1) Agrees with such other
          person or persons that they or one or more of
          them will engage in conduct which constitutes
          such crime or an attempt or solicitation to
          commit such crime; or (2) Agrees to aid such
          other person or persons in the planning or
          commission of such crime or of an attempt or
          solicitation to commit such crime.

          [N.J.S.A. 2C:5-2(a).]

     In denying defendant's motion for a judgment of acquittal,

the court held that a reasonable jury could find defendant guilty

of conspiracy beyond a reasonable doubt based on trial testimony,

particularly that of Z.J., who testified that she saw defendant

on the evening of the murder, he appeared upset and had a secret

conversation with Ragland, the alleged co-conspirator.

     Evidence supported the State's claim that defendant sought

to attain membership and a high position within the Bloods and had

confessed to murder on numerous occasions.        Evidence suggested


                            18                               A-2490-14T2
defendant murdered Skyers after Skyers was thought to have informed

the   police    about    Ragland's     participation    in     the   restaurant

robbery.     Ragland had the necessary authority to order an aspiring

member of the Bloods to carry out a murder.                    J.V. testified

defendant told her the Bloods had been debating about who was

going to murder Skyers and defendant was the only one with the

"balls" to do it.       From the evidence presented at trial, the jury

could have made a reasonable inference that defendant had conspired

with Ragland to murder Skyers.

                                        V

      In Point V, defendant argues the court's decision to allow

the   jury   unregulated    access     to   two   videotaped    statements      of

defendant and one audiotaped statement of R.C., who recanted at

trial, was erroneous.       The court overruled defendant's objection,

deciding the jury's unfettered access to the videotaped statements

did not violate State v. Burr, 195 N.J. 119 (2008).                    Defendant

argues   that   the     court's   decision    did   violate     Burr    and   was

prejudicial because the court could not ensure that the videotape

was not unduly emphasized by the jury.

      "The test of whether an error is harmless depends upon some

degree of possibility that it led to an unjust verdict.                       The

possibility must be real, one sufficient to raise a reasonable

doubt as to whether the error led the jury to a result it otherwise


                                  19                                     A-2490-14T2
might not have reached."      State v. Bankston, 63 N.J. 263, 273

(1973).

     In Burr, the Court noted that

           allowing   a   jury   unfettered   access   to
           videotaped witness statements could have much
           the same prejudicial effect as allowing a jury
           unrestricted access to videotaped testimony
           during deliberations.    The danger posed is
           that the jury may unfairly emphasize [the
           child victim]'s videotaped statements over
           other testimony presented at trial, including
           her own cross-examination.

           [Burr, supra, 195 N.J. at 134.]

In Burr, a child's videotaped statement was introduced by the

State under the "tender years" exception to the hearsay rule.          Id.

at 131; see also N.J.R.E. 803(c)(27).          The court held that "any

playback of the videotape must occur in open court."          Id. at 135.

This case did not involve child-sex-abuse, where the reliability

of pretrial statements of children is particularly problematic.

See State v. Michaels, 136 N.J. 299, 317 (1994).

     The   trial   court   determined   that    defendant's   videotaped

statements did not fall within Burr because defendant did not

testify at trial. Thus, the videotapes could not take on a greater

weight than the pertinent trial testimony, as in Burr.          The tapes

were not introduced by the State to challenge the veracity of, or

to enhance trial testimony, and the tapes in fact contained an

exculpatory explanation of defendant's out-of-court admissions.


                              20                                  A-2490-14T2
     R.C.'s   audiotaped   statement    implicating   defendant   was

inconsistent with her trial recantation, but because it was not

visual, did not have the impact of her trial testimony or a

videotape.    The audiotape was also not the most significant

evidence against defendant.       Defendant's detailed admission to

J.V. was much more compelling evidence of his guilt.      See, e.g.,

State v. Morton, 155 N.J. 383, 416 (1998), cert. denied, 532 U.S.
931, 149 L. Ed. 2d 396, 121 S. Ct. 1380 (2001).         Although the

court's decision to allow the jury unfettered access to defendant's

videotaped statements and R.C.'s audiotaped statement did not

comport with the intent of Burr, the decision did not constitute

harmful error given the plethora of evidence against defendant.

See R. 2:10-2; State v. Weston, 222 N.J. 277, 300 (2015) (finding

a lack of plain error in two trials where the court allowed the

jury unfettered access to a videotaped statement).       We perceive

no other error in the trial and therefore reject defendant's Point

VI, where he argues that cumulative error rendered the trial

unfair.

                                  VI

     The court sentenced defendant to an aggregate prison term of

seventeen years with an 85% parole disqualifier pursuant to the

No Early Release Act, N.J.S.A. 2C:43-7.2.       Defendant argues in

Point VII that the trial court did not spend sufficient time


                             21                              A-2490-14T2
explaining its reasons for finding mitigating and aggravating

factors.

    "Appellate     courts    review    sentencing     determinations       in

accordance with a deferential standard."           State v. Fuentes, 217
N.J. 57, 70 (2014).    We are bound to affirm a sentence

           even if [we] would have arrived at a different
           result, as long as the trial court properly
           identifies and balances aggravating and
           mitigating factors that are supported by
           competent credible evidence in the record.
           Assuming   the   trial   court   follows   the
           sentencing guidelines, the one exception to
           that obligation occurs when a sentence shocks
           the judicial conscience.

           [State v. Cassady, 198 N.J. 165, 180 (2009)
           (quoting State v. O'Donnell, 117 N.J. 210,
           215-16 (1989)).]

    The court appropriately reviewed and balanced the aggravating

and mitigating factors prior to imposing a sentence that does not

shock the judicial conscience.         We remand only to correct the

judgment   of   conviction   to    reflect   a   conviction   for   illegal

possession of a gun, N.J.S.A. 2C:39-5(b), rather than possession

of a gun for an unlawful purpose, N.J.S.A. 2C:39-4(a).          We do not

retain jurisdiction.

    Affirmed.     Remanded only to correct the statutory reference

in the judgment of conviction.




                                  22                                A-2490-14T2